DETAILED ACTION
This is the Office action based on the 17064978 application filed October 7, 2020, and in response to applicant’s argument/remark filed on May 13, 2022.  Claims 1-24 are currently pending and have been considered below.  Applicant’s withdrawal of claims 1-14 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Claim Interpretations
Claim 22 recites the feature “said film breaker intersects the antenna”.  According to  Merriam-Webster dictionary, the word “intersect” means “1: to meet and cross at a point  2: to share a common area : OVERLAP”.  For the purpose of examining this feature will be interpreted as the film breaker overlaps the antenna.

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "high aspect ratio gap" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of aspect ratio is considered to be “high”.       Although the specification discloses “(t)hus, the manufacture of film breaker structures with very high aspect ratios (>10:1) according to the present invention allows for an easy to clean and maintain HAR film breaker” in paragraph 0041 and, the term “very high aspect ratio” has a different scope than the term “high aspect ratio” recited in claim 15.  For the purpose of examining it will be assumed that any gap that can be detected is considered to have a high aspect ratio.
Claims 16-24 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 15-17 and 20 - 24 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Brcka (U.S. PGPub. No. 20030159782), hereinafter “Brcka”:--Claim 15, 16, 23:  Brcka teaches a method for processing a substrate in a plasma chamber, comprisingdepositing a layer on a substrate in a chamber by using a plasma  ([0013, 0057]), the plasma is generated by a RF power source antenna outside the chamber behind a dielectric window that forms a part of the wall of the chamber ([0057]);providing a baffle inside the chamber adjacent to the dielectric window, the baffle comprises a plurality of slots, blades and bridges ([0021-0025, 0070, 0058, 0082-0086], Fig. 6A-E) to prevent deposition on the dielectric window ([0063, 0074, 0085]).  It is noted that the blades, slots and bridges are considered components of the baffle. Fig 5A and 5C show that a high aspect ratio gap is formed between the baffle 30 and the dielectric window 23.--Claim 17: Brcka further teaches that etching a substrate may be performed in the chamber ([0086]).--Claims 20, 21: Brcka further teaches that the baffle may comprise a metal slot ([0058]).  Brcka further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0057]).  U.S. Patent No. 6287435 described a plasma chamber in which the dielectric window is protected by a plurality of shields, typically formed of metal (Col. 1, Lines 47-64; Col. 4, Lines 42-50)--Claim 22 : Brcka further teaches that the RF power source antenna may be placed inside the chamber ([0005]).  --Claim 24: Brcka further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0057]).  U.S. Patent No. 6287435 describes a plasma chamber having a gas delivery system that injects process gases into the chamber (Col.14, Lines 13 through Col. 15, Line 46;  Fig. 1, 21).  It is noted that at least some of the gas would flow to the space between the baffle and the dielectric window.
Claims 15, 17 and 19-24 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Howald et al. (U.S. PGPub. No. 20060137821), hereinafter “Howald”: --Claim 15, 17, 22:  Howald teaches a method for processing a substrate in a plasma chamber, comprising sputter etching a layer on a substrate in a chamber by using a plasma, wherein etch byproducts are deposited on the inside wall of the chamber  ([0033, 0040]), the plasma is generated by a RF power source antenna outside the chamber behind a dielectric window that forms a part of the wall of the chamber (Fig. 1A-B, [0025-0026]).providing a plurality of window protector inside the chamber adjacent to the dielectric window (Fig. 1B, [0008]), the window protector comprises a plurality of slots ([0026], Fig. 2-7) to prevent deposition on the dielectric window ([0026, 0033]).    Fig. 4 shows that the plurality of window protector has three separate components, wherein a high aspect ratio gap is formed between the 3 components and the dielectric window.--Claim 23: Howald further teaches that window protector is placed 0.02-0.1” from the  dielectric window ([0007]) or is affixed on the dielectric window ([0030]).--Claims 19, 20: Howald further teaches that window protector comprises a conducting materials and/or an insulating material, such as silicon carbide  ([0027-0028]).--Claim 21: Howald further teaches to use a plurality of window protectors ([0030]). --Claim 24: Howald further teaches to inject reactant gas into the chamber ([0025]).  It is noted that at least some of the gas would flow to the space between the window protectors and the dielectric window
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 rejected under U.S.C. 103 as being unpatentable over Howald as applied to claim 15 above, and further in view of  Subramanian et al. (U.S. Pat. No. 6465889), hereinafter “Subramanian”.--Claim 18: Howald teaches a method of sputter etching while preventing deposition on the dielectric window, as shown above.  Howald is silent about the layer being etched.Subramanian teaches that an etch process may comprise forming a SiC layer on a copper layer at a bottom of a via hole, then sputter etching to remove the SiC layer (Col. 3, Line 56 through Col. 4, Line 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of Howald to etch the SiC layer in the invention of Subramanian because Howald is silent about the layer being etched, and Subramanian teaches that sputter etching may be used to remove such SiC layer.       It is noted that since the copper layer is exposed to the sputter etching at the end of the SiC etching, the copper layer is also etched by an amount.

Claim 18 rejected under U.S.C. 103 as being unpatentable over Brcka as applied to claim 15 above, and further in view of  Subramanian.--Claim 18: Brcka teaches the invention as above.  Brcka further teaches that etching a substrate may be performed in the chamber ([0086]), but is silent about the layer being etched.Subramanian teaches that an etch process may comprise forming a SiC layer on a copper layer at a bottom of a via hole, then sputter etching to remove the SiC layer (Col. 3, Line 56 through Col. 4, Line 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of Brcka to etch the SiC layer in the invention of Subramanian because Brcka is silent about the layer being etched, and Subramanian teaches that sputter etching may be used to remove such SiC layer.       It is noted that since the copper layer is exposed to the sputter etching at the end of the SiC etching, the copper layer is also etched by an amount.
Claims 15-17 and 20-24 rejected under 35 U.S.C. 103 as being unpatentable over Vukovic (U.S. PGPub. No. 20070074968), hereinafter “Vukovic”: --Claims 15, 16, 17, 22:  Vukovic teaches a method for processing a substrate in a plasma chamber, comprising depositing and etching a layer on a substrate in a chamber by using a plasma, wherein byproducts are deposited on the inside wall of the chamber  ([0017]), the plasma is generated by a RF power source antenna outside the chamber behind a dielectric window 32 that forms a part of the wall of the chamber ([0017], Fig. 1);providing a shield baffle 36 inside the chamber adjacent to the dielectric window 32 to prevent deposition on the dielectric window (Fig. 1, [0017, 0025-0026]).     Vukovic further teaches that the shield baffle comprises slots 38 and a upper support flange 60 ([0025-0027), and is cooled by water flowing through channels in the baffle while being insulated from the wall and dielectric window. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to place the shield baffle 36 to form a high aspect ratio gap between the shield baffle 36 and the dielectric window 32.     It is noted that the slots and the flange are considered components of the shield baffle.--Claims 20, 21: Vukovic further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0030]).  U.S. Patent No. 6287435 describes a plasma chamber in which the dielectric window is protected by a plurality of shields, typically formed of metal (Col. 1, Lines 47-64).--Claim 23: Vukovic further teaches that shield baffle may be insulated from or electrically connected to the wall [0026]).--Claim 24: Vukovic further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0057]).  U.S. Patent No. 6287435 describes a plasma chamber having a gas delivery system that injects process gases into the chamber (Col.14, Lines 13 through Col. 15, Line 46;  Fig. 1, 21).  It is noted that at least some of the gas would flow to the space between the baffle and the dielectric window.
Claim 18 rejected under U.S.C. 103 as being unpatentable over Vukovic as applied to claim 15 above, and further in view of  Subramanian.--Claim 18: Vukovic teaches the invention as above.  Vukovic further teaches that a deposition and etching may be performed upon a substrate in the chamber ([0017]), but is silent about the layer being etched.Subramanian teaches that an etch process may comprise forming a SiC layer on a copper layer at a bottom of a via hole, then sputter etching to remove the SiC layer (Col. 3, Line 56 through Col. 4, Line 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of Vukovic to etch the SiC layer in the invention of Subramanian because Vukovic is silent about the layer being etched, and Subramanian teaches that sputter etching may be used to remove such SiC layer.       It is noted that since the copper layer is exposed to the sputter etching at the end of the SiC etching, the copper layer is also etched by an amount. 
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the film breaker having at least two components wherein a high aspect ratio gap is formed between the film breaker and the dielectric window, this arguments is not persuasive.  Each of Brcka, Howald and Vukovic discloses this feature, as shown above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713